Order entered March 13, 1969, unanimously modified, on the law and on the facts, by reducing permanent alimony to $200 per week, and, as so modified, affirmed, without costs or disbursements. Giving consideration to the increase in the cost of living and its impact on the plaintiff’s preseparation standard of living, we find the increase to $259.62 weekly for the ■ plaintiff’s sole support to be excessive. In January, 1961 this court fixed alimony at $200 weekly for the support of the plaintiff and the two minor children. (Steinau v. Steinau, 12 A D 2d 764.) Concur— Stevens, P. J., Capozzoli, Tilzer, McGivern and Markewieh, JJ.